[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff has appealed from the reassessment by the CT Page 3099 defendant town of this shore front property.
The plaintiff's appraiser testified that the value of the premises as of October 1, 1990 (the re-evaluation effective date) was $560,000. The defendant's assessor placed the value at $825,000. The plaintiff also offered at trial an appraisal prepared for the defendant by an appraiser and utilized at a court ordered pre-trial of this case. The value set in that appraisal is $753,400.
The respective opinions of the experts in this case differ as to the state of waterfront real estate prices in Madison between 1988 and October 1, 1990. While the plaintiff's view is that such values declined, the town claims they were stable and for the most part they increased.
After examining all three appraisals and considering the relevant testimony, it is the conclusion of the Court that the evidence does not support the town's position. It is further found that there was a decline in waterfront property prices between 1988 and October 1, 1990 of 10% to 12% per year.
The plaintiff testified to and offered photographs to support her testimony that since 1989 the property is subject to flooding and the basement has been flooded ten or twelve times since 1989. This condition apparently was created by the filling of adjacent property to a depth of three feet.
The defendant did not dispute this testimony, nor was the, issue treated in either appraisal or in the evaluation process.
It is the conclusion of the Court that the fair market value of the premises on October 1, 1990 was $630,000. This value is apportioned to:
                   Land                           $475,000. Improvements                    155,000. --------- Total                          $630,000.
The plaintiff may also recover its appraisal costs in the amount of $1600.
Anthony V. DeMayo State Trial Referee CT Page 3100